Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18, 20, and 21 are pending.
Claims 14-17 and 20 are withdrawn.
Claims 1-13, 18, and 21 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1-5, 7-13, 18, and 21 under 35 U.S.C. 103 as being unpatentable
over Kufer et al. (US PG PUB 2010/0150918, publication date: 06/17/2010) in view of
Sockolosky et al. (PNAS, 109(40): 16095-16100, 2012, IDS) is maintained.

The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kufer et al. (US
PG PUB 2010/0150918, publication date: 06/17/2010) in view of Sockolosky et al. (PNAS,
109(40): 16095-16100, 2012, IDS), as applied to claims 1-5, 7-13, 18, and 21, and further in
view of Revets et al. (US PGPUB 2009/0281277, publication date: 11/12/2009) is maintained.

Nonstatutory Double Patenting
The provisional rejection of claim 6 on the ground of nonstatutory double patenting as
being unpatentable over claim 1 of copending Application No. 16/126,617 in view of
Sockolosky et al. (PNAS, 109(40): 16095-16100, 2012, IDS) is maintained. Applicant has
requested that this rejection be held in abeyance at this point in prosecution.

Response to Arguments
In Applicant Arguments, dated 10/21/2022, Applicant asserts that one of ordinary skill in the art would not have had a reasonable expectation of success in combining the references cited to arrive at the claimed invention. Specifically Applicant asserts that “Sockolosky fused FcRn binding peptides to a simple monomeric fluorescent protein, mKate, a protein which is not analogous to Kufer’s bispecific antibody construct. The mKate protein is a monomeric far-red fluorescent protein that is not biologically active in the body. It does not share structural or functional properties with a bispecific antibody construct as claimed where functionality by interaction with two different targets in the body is essential.” The instant invention proves functional bispecific single chain constructs which have enhanced tissue distribution compared to traditional prior art bispecific antibodies. Applicant further asserts that “[t]here was no teaching or suggestion in Sockolosky for a person of ordinary skill in the art to add FcRn binding peptides to a molecule that has bispecific binding function on both ends like the presently claimed bispecific antibody construct. Certainly there was no teaching by Sockolosky that the FcRn would not interfere with receptor binding.” Applicant also asserts that there was no reasonable expectation that FcBP fusion would work with a bispecific antibody construct where binding to two antigens is essential for the function of the molecule.
With respect to Applicant’s assertion that Sockolosky et al. is not analogous art, according to MPEP 2141.01(a)(i), “[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is ‘analogous prior art’ for the purpose of analyzing the obviousness of the subject matter at issue. ‘Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.’ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.’ Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” It is submitted that in the instant case, Sockolosky et al. is from the same field of endeavor as the claimed invention, because both Sockolosky et al. and the claimed invention both relate to the preparation of recombinant therapeutic proteins that have increased half-life. Furthermore given that the claimed invention relates to the problem of short circulation times of therapeutic proteins, Sockolosky et al. is deemed to be pertinent to the problem faced by the invention, because Sockolosky et al. teach methods of increasing the half-life of therapeutic proteins by fusing them with FcBPs.
With respect to Applicant’s assertion that there was no reasonable expectation that FcBP fusion would work with a bispecific antibody construct where binding to two antigens is essential for the function of the molecule, based upon the references cited, one of ordinary skill in the art would have been motivated to arrive at the claimed invention, because Kufer et al. teach a bispecific single chain antibody construct binding to a target cell surface antigen via a first binding domain and to the T cell surface antigen CD3 via a second binding domain. Furthermore in view of the teachings of Sockolosky et al., one of ordinary skill in the art would have been motivated to modify the bispecific single chain antibody construct of Kufer et al. to comprise an N-terminal FcBP, such as QRFVTGHFGGLYPANG (shares 100% homology with the instant SEQ ID NO: 2), as well as a C-terminal FcBP, such as QRFCTGHFGGLHPCNG (shares 100% homology with the instant SEQ ID NO: 5), because such a modification would reasonably have been expected to improve the plasma half-life of the bispecific single chain antibody construct of Kufer et al. Based upon the teachings of the prior art, one of ordinary skill in the art would have been motivated to modify the bispecific antibody of Kufer et al. to comprise both N- and C-terminal FcRn binding proteins, because such a configuration would result in a bivalent interaction with FcRn, thereby substantially increasing the half-life of the bispecific antibody of Kufer et al. 
With respect to Applicant’s assertion that “there was no teaching by Sockolosky that the FcRn would not interfere with receptor binding,” one of ordinary skill in the art appreciates that fusing antigen-binding proteins to other proteins or peptides may have an adverse effect on receptor binding; however this concern is not sufficient to preclude one of ordinary skill in the art from modifying the invention of Kufer et al. with the FcBPs of Sockolosky et al., given that Sockolosky’s FcRn binding peptides increase the half-life of therapeutic proteins. Applicant is reminded that the rationale for supporting a determination of obviousness under 35 U.S.C. 103 only requires a reasonable expectation of success, not a certainty of success.
Applicant further asserts that “Sockolosky speculates on the usefulness of FcRn binding peptides for use with protein therapeutics ‘whose termini are not involved in receptor binding...,’ apparently acknowledging that the peptides may interfere with binding of molecules to which they are attached. Applicants maintain that if this is not a teaching away by Sockolosky to use the FcRn binding peptides on constructs comprising both N- and C-terminal ends involved in binding, like that of the claimed construct, it falls short of providing a reasonable expectation of success for attaching Sockolosky’s FcRn binding peptides to Kufer’s construct. Indeed it is clear from Sockolosky that usefulness of the FcRn binding peptides in other molecules is mere speculation, see page 16099, where Sockolosky speculates that ‘[t]hese findings suggest that FcBP fusion may be an effective strategy [...].’ Such speculation was referring to the use of FcBP fusion with a cytokine ‘whose termini are not involved in receptor binding....’ Such speculation falls somewhat short of the required reasonable expectation of success in combining Sockolosky’s binding peptides with the antibody constructs of Kufer.”
These arguments have been fully considered but are not deemed persuasive. As indicated in the Final Rejection, dated 05/17/2021, “one of ordinary skill in the art would have been motivated to modify the bispecific single chain antibody construct of Kufer et al. to comprise one of more of the FcBPs of Sockolosky et al., because there would have been a reasonable expectation that such a modification would have increased the half-life of the bispecific single chain antibody construct of Kufer et al. Furthermore as indicated above, one of ordinary skill in the art appreciates that fusing antigen-binding proteins to other proteins or peptides may have an adverse effect on receptor binding; however this concern is simply not sufficient to preclude one of ordinary skill in the art from modifying the invention of Kufer et al. with the FcBPs of Sockolosky et al., given that Sockolosky’s FcRn binding peptides increase the half-life of therapeutic proteins.” Furthermore at p. 16099, Sockolosky et al. teach that “[t]hese findings suggest that FcBP fusion may be an effective strategy to improve protein pharmacokinetics and/or delivery - a strategy that is applicable to a wide range of rapidly eliminated protein therapeutics, such as a number of clinically relevant cytokines (IFNα2,IFNγ, TSG-6), hormones (hGH), and growth factors (EPO,GCSF-3) whose termini are not involved in receptor binding (30),or next-generation protein therapeutics including small antibody fragment and engineered protein scaffolds.” It appears that the reference to therapeutics “whose termini are not involved in receptor binding” refers to therapeutics, such as cytokines, hormones, or growth factors, and is not meant to suggest that the fusion of an FcBP with an antigen-binding domain would interfere with antigen binding. Additionally in the same passage, Sockolosky et al. clearly state that FcBps may be fused to small antibody fragments and engineered protein scaffolds, and as such one of ordinary skill in the art would reason that said FcBPs may also be fused to bispecific antibody constructs. In other words even though Sockolosky et al. do not specifically contemplate fusing FcBPs to bispecific constructs, one of ordinary skill in the art would have had a reasonable expectation that the FcBPs of Sockolosky et al. could be fused to bispecific constructs, and as indicated above, absent evidence to the contrary, one of ordinary skill in the art would not conclude that modifying the bispecific construct of Kufer et al. to comprise the FcBPs of Sockolosky et al. would interfere with the function of the antigen-binding domains of Kufer et al.
Applicant also asserts that one ordinary skill would realize that the results of Sockolosky, which were obtained with a biologically inactive protein, mKate, cannot be extrapolated to a complex protein, such as Kufer’s bispecific antibody construct that contains two binding sites targeting T cells and cancer cells. Apart from mKate, Sockolosky provides no examples of a functional protein fused to FcRn binding peptides. Sockolosky generically refers to ‘small antibody fragments,’ but the claimed bispecific single chain antibody constructs are not small antibody fragments. Therefore it could not have been predicted that FcRn binding peptides would function in a bispecific single chain antibody. As such Sockolosky et al. fail to suggest the use of FcRn binding peptides for the class of complex molecules claimed.
These arguments have been fully considered but are not deemed persuasive. In the Abstract, Sockolosky et al. teach that “the importance of therapeutic recombinant proteins in medicine has led to a variety of tactics to increase their circulation time or to enable routes of administration other than injection. One clinically successful tactic to improve both protein circulation and delivery is to fuse the Fe domain of IgG to therapeutic proteins so that the resulting fusion proteins interact with the human neonatal Fc receptor (FcRn) (emphasis added).” At p.16098, Sockolosky et al. teach that proteins may be engineered to interact with FcRn by fusing said protein to a FcBP sequence at the N- and/or C- termius. At p. 16099, Sockolosky et al. teach that “[i]n summary, our results demonstrate that proteins can be engineered to interact with FcRn from non-IgG domains based on a simple recombinant fusion to a small polypeptide resulting in protein mimetics of the IgG:FcRn interaction. These findings suggest that FcBP fusion may be an effective strategy to improve protein pharmacokinetics and/or delivery - a strategy that is applicable to a wide range of rapidly eliminated protein therapeutics…” Sockolosky et al. teach a means for improving the circulation time of therapeutic proteins by binding said proteins to FcBPs, such as QRFVTGHFGGLYPANG (which meets the limitations of the instant SEQ ID NO: 1 and shares 100% homology with the instant SEQ ID NO: 2) and QRFCTGHFGGLHPCNG (shares 100% homology with the instant SEQ ID NO: 5). Although Sockolosky et al. do not specifically teach that said FcBPs may be fused to a bispecific construct, one of ordinary skill in the art would readily appreciate that the FcBP of Sockolosky et al. could be used to increase the half-life of a wide range of therapeutic proteins. One of ordinary skill in the art would have been motivated to modify the bispecific construct of Kufer et al. to comprise one of more of the FcBPs of Sockolosky, because there would have been a reasonable expectation that such a modification would increase the half-life of the bispecific construct of Kufer et al. Furthermore absent evidence to the contrary, one of ordinary skill in the art would not conclude that modifying the bispecific construct of Kufer et al. to comprise the FcBPs of Sockolosky et al. would interfere with the function of the antigen-binding domains of the bispecific construct of Kufer et al., and Applicant has provided no arguments to support an assertion that modifying the bispecific construct of Kufer et al. to comprise the FcBPs of Sockolosky et al. would interfere with the function of the antigen-binding domains of Kufer et al.
	Applicant further asserts that there was no reasonable expectation that the FcRn binding peptides of Sockolosky et al. could improve the half-life of the construct of Kufer et al., especially if FcRn is not present in the tumor environment. This argument has been fully considered but is not deemed persuasive, because modifying proteins to comprise FcBPs would be expected to enable long circulation (half-life), regardless of the presence of FcRn in the tumor microenvironment. In other words FcBPs would be expected to improve the half-life of constructs that are modified to comprise said FcBPs even in patients who are not cancer patients. 
	With respect to the teachings of Stork et al., Applicant asserts that “the ABD from Streptococcal protein G is a different protein than the FcRn binding peptides present in the claimed antibody construct. The ABD, as disclosed by Stork is incomparable, because as the application teaches … the fusion of an ABD of a bacterial source is to be avoided because it may increase the immunogenicity of the antibody construct, and it is generally agreed within the art that immunogenicity must be minimized in order to allow for a long-lasting efficacy of a protein based compound in a patient, such as the claimed antibody construct.” This argument has been fully considered but is not deemed persuasive. It is noted that in at least some clinical settings, the fusion of an ABD from a bacterial source to an antibody may lead to undue immunogenicity; however the teachings of Stork et al. are not offered to provide motivation to fuse an antigen-binding domain to an ABD from Streptococcal protein G. Although the ABD of Stork et al. is distinct from the instantly recited FcRn binding proteins, the teachings of Stork et al. are significant, because said teachings provide evidence that the instantly claimed invention would be functional. Based upon the teachings of Stork et al., one of ordinary skill in the art would reason that bispecific antibodies may be modified with small binding proteins that increase the half-life of said bispecific antibodies without sacrificing function. In other words based upon the evidence provided by Stork et al., one of ordinary skill in the art would not conclude that anti-target antigen/anti-CD3 bispecific antibodies fused to the claimed FcRn binding domains would lack the ability to both bind to target antigen and bind to/activate CD3-positive T cells.
Applicant further asserts that “because the claimed bispecific single chain antibody construct is to be used in patients as a medicament and represents very small molecules with two binding sites for two different targets, both of which must be functional to result in the desired
treatment effect, there was no reasonable expectation prior to the instant invention that such
FcRn binding peptides would work to increase half-life and not interfere with antibody
binding to T cell and tumor target antigens. Sockolosky suggests that the FcRn binding
protein(s) would interfere with target binding and, in view of such teaching, the skilled person
would take a conservative approach and revert to explored and standard measures to
improve the half-life a bispecific single chain antibody, i.e., not look to the teaching of Sockolosky.” This argument has been fully considered but is not deemed persuasive, because as indicated above, one of ordinary skill in the art would not conclude that modifying the bispecific construct of Kufer et al. to comprise the FcBPs of Sockolosky et al. would interfere with the function of the antigen-binding domains of Kufer et al. Furthermore based upon the evidence provided by Stork et al., one of ordinary skill in the art would not conclude that anti-target antigen/anti-CD3 bispecific antibodies fused to the claimed FcRn binding domains would lack the ability to both bind to target antigen and bind to/activate CD3-positive T cells.
Applicant also asserts that prior to the instant invention, it was not known in the art that FcBPs may be used to increase the circulation time of a single chain CD3/tumor antigen bispecific antibody without interfering with antigen binding. Also prior to the instant invention there was no suggestion in the art to use FcBPs to extend the half-life of constructs that target a T cell and a tumor antigen at both ends of the construct. These arguments have been fully considered but are not deemed persuasive. The claimed invention has not been rejected under 35 U.S.C. 102 (a)(1) or (a)(2), because the claimed invention is novel; however as indicated above at the effective filing date of the invention, in view of the references cited, one of ordinary skill in the art would have had ample motivation to arrive at the claimed invention. As such the Office does not disagree with Applicant’s arguments; however these arguments are not sufficient to overcome the finding that the claimed invention is prima facie obvious under 35 U.S.C. 103.
Applicant also asserts that the Office’s finding that the claimed invention is prima facie obvious is impermissible hindsight construction of the claims. This argument has been fully considered but are not deemed persuasive. According to MPEP 2145(X)(A), “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In the instant case, the claim rejections under 35 U.S.C. 103(a) are based on the prior art teachings of Kufer et al. and Sockolosky et al. As indicated above based upon these references, one of ordinary skill in the art would have been motivated to modify the bispecific single chain antibody construct of Kufer et al. to comprise an N-terminal FcBP as well as a C-terminal FcBP, because such a modification would reasonably have been expected to improve the plasma half-life of the bispecific single chain antibody construct of Kufer et al. This analysis “takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure,” and as such, the analysis is not a determination that was based upon hindsight reasoning.
Therefore the rejection of the claims as being prima facie obvious over the teachings of Kufer et al. and Sockolosky et al. have been deemed proper and are maintained. Following the reasoning detailed above, the second obviousness rejection over Kufer et al., Sockolosky et al., and Revets et al. has also been maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642